50 So. 3d 1234 (2011)
Anthony J. STOKES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-93.
District Court of Appeal of Florida, Fourth District.
January 12, 2011.
Anthony Stokes, Florida City, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In the circuit court, the state's response to a pro se emergency petition for writ of habeas corpus included a request for the issuance of an order prohibiting appellant from filing any further pro se pleadings in the case, pursuant to State v. Spencer, 751 So. 2d 47 (Fla.1999). Ultimately, the circuit court granted the state's motion for a Spencer order. Appellant failed to respond to an order to show cause on the Spencer issue because he did not receive it; he established this fact through a prison log of mail received at the relevant time. As the state concedes, Spencer requires notice and a reasonable opportunity to respond before a Spencer order issues. We reverse the Spencer order and remand to the circuit court where appellant shall be given an opportunity to be heard on the Spencer issue.
GROSS, C.J., MAY and DAMOORGIAN, JJ., concur.